DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12, 14, and 44 are pending and under examination. Claims 15-43 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 44, the claim requires “wherein the material comprises a polymer having a conductivity of at least 10,000,000 Siemens per meter.” 
As discussed in MPEP 2163.05(III), when evaluating numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. 
The specification appears to initially provide implicit support for a condition of “greater than 103” because something “at least 10,000,000 (or 106)” is also “greater than 103”; but the discussion in the remarks (p. 10) points out that in fact, there is not inherent support for “the material comprises a polymer having a conductivity of at last 10,000,000 Siemens per meter (S/m)(or 106)” as would have been understood by the ordinary artisan before the effective filing date of the claimed invention.   
The chart provided on p. 10 of the remarks is not a part of the originally-filed application and thus cannot be relied upon to support the idea that this disclosure was inherent at the time of filing of the instant application. 
The instant specification discloses a similar drawing to that presented on p. 10 of the remarks; in Fig. 7A, where the vol% of metal is 25% (which is not close to the described 85% on p. 10 of the remarks and needed to meet this limitation) and at a value of approximately 2 * 10-3 ohms * cm resistivity -  and not 10-5 ohms*cm as argued on p. 10 of the remarks to be corresponding to the claimed value in conductivity. 
There is support for 80% vol% in the specification but it does not appear to show a corresponding conductivity at this value. The 85% value was already discussed as not being present in the specification at the time of filing, and so it would seem that the conductivity value corresponding to this value would also not have been in possession at the time of filing.  
Thus, the specification does not seem to disclose any distinct embodiments where the claimed conductivity range is an inherent characteristic of the described conductive filament and as such, a preponderance of the evidence would suggest that Applicant was not in possession of the claimed invention at the effective filing date of this application. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 8-9, these claims try to further limit the particles of claim 1 to specific metals that include more than silver or copper, and thus could be read as excluding silver and/or copper and not including all of the limitations of claim 1. 
Claim 1 now requires “wherein the first set and the second set of anisotropic particles have a silver to copper molecular ratio of between about 0.01 and about 0.5” and as such, it does not seem to be a further limitation in claims 8-9 to further limit the conductive particles to metals that may not include silver or copper.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12, 14, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al. (US 2012/0153239), hereinafter Chandrasekhar, in view of Yokoyama (US Patent No. 6,190,578).
Regarding claims 1-3 and 7-9, Chandrasekhar discloses a conductive “filament” (par. 0098 produces a “strand” of 3 mm in diameter, as well as pelletizing that strand into a 3 mm long “pellet” either of which could be considered a “filament” under this term’s BRI) 
comprising (a) a material comprising polymer (par. 0098); and (b) a plurality of anisotropic (par. 0086) conductive particles (par. 0031-0033, 0080) which can be “flaky” shapes (par. 0109) as in claims 1 and 7 as being substantially planar shaped. A “strand” or a “pellet” are known to be substantially cylindrical in shape, at the claimed diameter as in claims 2-3, which is about 3 mm. As such, at least this cited embodiment would be considered to meet these applicable claim limitations.
With respect to the dimensions of the particles, Chandrasekhar discloses (par. 0028) that the electrical conductivity of the produced composites comes from the production of a “percolation path” of connected filler materials through the composite sample as to allow a charge to transport (par. 0028). Chandrasekhar further discloses (par. 0029, 0046) that fillers with smaller diameters with respect to their length-to-diameter ratio would influence the percolation threshold value. 
As such, Chandrasekhar demonstrates that the shape/size of these particles is a result-effective variable upon the intrinsic property of electrical conductivity imparted to the composite. It is further noted that the size of the pellet is about 3 mm in diameter, thus the size of any corresponding particles that are incorporated within the pellet, must be smaller than that 3 mm, and would be in the range of microns to nanometers (par. 0043-0044 for other types of fillers). 
It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness, as well as a change in size/shape in the absence of unexpected results. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the filler particles are of an aspect ratio which would result in dimensions of nanometers to microns (par. 0043-0044 where 0.5 microns = 500 nm) for each of the resulting particles to be placed into the material.  
Chandrasekhar further discloses (as in claims 1 and 8-9), the use of silver and copper (par. 0077-0081) in each of the conductive particles and further discloses the “core-shell” structures with a copper/silver core-shell configuration (par. 0031-0033, 0092-0093) as most specifically claimed in claim 9; 
but does not explicitly disclose that the silver to copper ratio is between about 0.01 and about 0.5 as required in claim 1. 
However, Yokoyama discloses a similar composition to that of Chandrasekhar above, in that Yokoyama also discloses a conductive material comprising (a) a material comprising polymer (‘organic binder’) (abstract); and (b) a plurality of anisotropic conductive particles substantially flat in shape (4:22-4:26) and dispersed within the organic binder material. Yokoyama also discloses using a copper to silver or silver to copper ratio (Yokoyama, 5:49-5:56; Table 1 shows at least preparations A-F appearing to fall within the claimed range with respect to atomic or molecular ratios) for a similar composition of particles within a polymeric material as is described in Chandrasekhar above. 
Chandrasekhar discloses a “base” product upon which Yokoyama discloses an “improvement” that has been improved in the same way as the claimed invention in that it further includes a specified ratio of silver to copper that falls within the claimed range for a powder composition making up the powder particles within a polymer material (Yokoyama, Table 2). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the ratios as described in Yokoyama into the polymer of Chandrasekhar above as the ratios are described for a similar type of powder material. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above to specify that the ratio of silver to copper is as required in the claims.   
Regarding claims 4 and 44, Chandrasekhar/Yokoyama discloses the subject matter of claim 1, and further discloses that the conductivity range of the polymer is above 1000 S/cm (par. 0030) meeting this claim limitation as 1000 S/cm is equivalent to 100,000 S/m which is greater than 1000 S/m; 
or alternatively, in par. 0107, the reference states “greater than 100 S/cm”.
It has been held where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified the conductivity of the composite as “10,000,000 S/m” which is “greater than 100,000 S/m” (as converted) above.  
Regarding claim 5, Chandrasekhar/Yokoyama discloses the subject matter of claim 1, but does not appear to explicitly disclose that the volume fraction of the conductive particles is between about 1% and about 80% (emphasis added) as is claimed, instead disclosing a weight percent of the filler (e.g. par. 0075) as about 20-80% weight percent. 
However, Chandrasekhar discloses (par. 0028) that the electrical conductivity of the produced composites comes from the production of a “percolation path” of connected filler materials through the composite sample as to allow a charge to transport (par. 0028). Chandrasekhar further discloses (par. 0029, 0046) that fillers with smaller diameters with respect to their length-to-diameter ratio would influence the percolation threshold value. 
As such, Chandrasekhar demonstrates that the shape, and thus the volume ratio with respect to the compound as a whole, of these particles is a result-effective variable upon the intrinsic property of electrical conductivity imparted to the composite. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the filler particles are of a volume fraction as is claimed, which is noted is claimed as a wide range of 1-85% which only excludes 86-100% conductive filler. 
Regarding claim 6, Chandrasekhar/Yokoyama discloses the subject matter of claim 1, but does not explicitly disclose the uniformity of conductivity of within 20% difference per unit area/length. 
However, Chandrasekhar discloses that the conductivity of the material should be configured such that the amount of filler present allows for a “percolation path” through the composite material (C, par. 0028-0029). As such, Chandrasekhar appears to suggest choosing an amount of filler material that allows for a negligible difference in conductivity through the material (C, par. 0029). Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the material is formed to have a uniformity of conductivity within a small range as is claimed as to produce an effective conductor. 
Regarding claim 12, Chandrasekhar/Yokoyama discloses the subject matter of claim 1, and further discloses that the polymer is a thermoplastic polymer (Chandrasekhar, par. 0067).
Regarding claim 14, Chandrasekhar/Yokoyama discloses the subject matter of claim 1, but does not appear to explicitly disclose the relative size of the conductive particles as recited in the claim. 
However, Chandrasekhar discloses (C, par. 0028) that the electrical conductivity of the produced composites comes from the production of a “percolation path” of connected filler materials through the composite sample as to allow a charge to transport (C, par. 0028). Chandrasekhar further discloses (C, par. 0029, 0046) that fillers with smaller diameters with respect to their length-to-diameter ratio would influence the percolation threshold value. 
As such, Chandrasekhar demonstrates that the shape/size of these particles is a result-effective variable upon the intrinsic property of electrical conductivity imparted to the composite. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness, as well as a change in size/shape in the absence of unexpected results. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the filler particles are of a diameter/shape as to produce a path of connected fillers throughout the composite structure.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) with respect to the prior art reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the arguments, it is first noted that again, Applicant again cites a graph (p. 10) in support. This graph was not a part of the instant application as filed. 
Because the specification as-filed does not provide support for a claim limitation of up to 85% volume fraction, which is the corresponding value at which Applicant states this conductivity value occurs in the claim, as outlined above, it would seem that this would not have been sufficient to describe possession of the invention at the time of filing if the ordinary artisan would have understood the subject matter as Applicant describes. 
Accordingly, by a preponderance of the evidence, this would appear to be a written description rejection under 35 U.S.C. 112(a) with applicant not having possession of this claim in the claimed invention as of the effective filing date of the instant application.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742